In re Colton, Donald; — Plaintiff(s); applying for supervisory and/or remedial *1331writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 273-684.
The relator represents that the district court has failed to act timely on a motion for production of transcripts he claims to have filed on or about September 1, 1989. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the relator’s motion which is herewith transferred to the district court.